Citation Nr: 0920682	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to May 27, 2005 for a 
50 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to June 
1979. 

In September 1999, VA received the Veteran's claim for an 
increased rating in excess of 30 percent for service-
connected PTSD.  A July 2000 rating decision denied an 
increased rating in excess of 30 percent.  The Veteran 
entered a timely notice of disagreement with this decision in 
August 2000.  A statement of the case was issued in September 
2001.  The Veteran filed substantive appeal that was received 
in November 2001 and has been accepted as a timely received.  

By a rating action during the appeal in April 2006, the RO 
granted a 50 percent rating for PTSD, effective from May 27, 
2005.  Although the Veteran expressed satisfaction with the 
rating, she disagreed with the effective date assigned for 
the rating.  Accordingly, the only issue before the Board is 
entitlement to an effective date prior to May 27, 2005 for a 
50 percent rating for PTSD.  


FINDINGS OF FACT

1.  Entitlement to an increased disability rating of 50 
percent for PTSD arose on March 12, 1999; for the period of 
increased rating claim from March 12, 1999, the Veteran's 
PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  low self-esteem; limited eye contact; 
impaired insight and judgment; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The Veteran's claim for increased rating (in excess of 30 
percent) for PTSD was received in September 1999. 




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an earlier effective date of March 12, 1999, for 
a 50 percent rating for PTSD, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties  to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duties to notify and assist the Veteran in the development of 
the issue of entitlement to an effective date prior to May 
27, 2005 for a 50 percent rating for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met the duties to notify 
and assist.

In September 1999, VA received the Veteran's application for 
an increased rating in excess of 30 percent for service-
connected PTSD.  Pursuant to that increased rating claim, VA 
granted the Veteran a 50 percent rating for PTSD, and 
assigned an effective date of May 27, 2005 for the 50 percent 
increase.  Although the Veteran disagreed with the assigned 
effective date, the Board finds no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of her claim, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete the claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  In particular, VA informed the Veteran that in order 
to establish an increased rating for the Veteran's service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such 
worsening had affected the Veteran's employment and daily 
life.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In addition, VA notified the Veteran of 
the specific criteria for rating PTSD.  The claim was 
readjudicated in a September 2007 supplemental statement of 
the case.

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate her claim.  The evidence 
included records and reports reflecting her treatment at VA 
from March 12, 1999 through May 2005; the reports of VA 
examinations, performed in October 2001 and July 2003; 
private medical reports, dated in October 2004, reflecting 
Veteran's treatment for PTSD; and lay statements from the 
Veteran's family and friends.  Although she was offered an 
opportunity to present relevant evidence and testimony at a 
hearing on appeal, she declined that offer with respect to 
the earlier effective date issue.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of her appeal 
with respect to the issue of entitlement to an effective date 
prior to May 27, 2005, for a rating in excess of 50 percent 
for PTSD.  There is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
her that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the issue.

Earlier Effective Date for Rating Analysis

The Veteran contends that, prior to May 27, 2005, the 
manifestations of her PTSD more nearly approximated the 
criteria for a 50 percent rating; therefore, she maintains 
that an earlier effective date than May 27, 2005 is warranted 
for the 50 percent rating for PTSD.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). 

PTSD is rated in accordance with the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent rating is 
warranted, when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.
A 50 percent rating is warranted for PTSD, when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

Integral to an evaluation of the level of impairment caused 
by PTSD is the score on the Veteran's Global Assessment of 
Functioning Scale.  That scale is found in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

A global assessment of functioning score of 61 to 70 reflects 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  DSM IV at 32.  A global assessment of 
functioning score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A global assessment of functioning score of 41 
to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  

The nomenclature in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders has 
been specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. § 4.125, 4.130 (2002).  While important 
in assessing the level of impairment caused by psychiatric 
illness, the global assessment of functioning score is not 
dispositive of the level of impairment cause by such illness.  
Rather, it is considered in light of all of the evidence of 
record.  See Brambley v. Principi, 17 Vet. App. 20, 26 
(2003).

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The following analysis is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2008); 38 C.F.R § 3.151(a) (2008).  
However, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a Veteran, her duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
the Veteran, who is not sui juris, may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2008).

Applicable statutory and regulatory provisions require VA 
look to all communications from a veteran which may be 
interpreted as applications or claims - formal and informal - 
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008).  

After carefully considering the claim in light of the record 
and the applicable law, the Board finds that entitlement to 
an increased disability rating of 50 percent for PTSD arose 
on March 12, 1999.  The evidence shows that, for the period 
of increased rating claim from March 12, 1999, the Veteran's 
PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  low self-esteem; limited eye contact; 
impaired insight and judgment; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A review of the evidence discloses that the Veteran filed her 
claim for an increased rating for PTSD in September 1999.  
Considering the one year period prior to receipt of the 
September 1999 increased rating claim, VA outpatient records 
and reports, as well as the VA examination reports, show that 
the Veteran was receiving regular treatment for PTSD as early 
as March 12, 1999.  Generally, for the period of increased 
rating claim from March 12, 1999, the Veteran's PTSD was 
manifested by low self-esteem; limited eye contact; impaired 
insight and judgment; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships, although not manifesting other 
symptoms of 50 percent criteria, namely, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
impaired abstract thinking.  

The assigned GAFs ranged from a high of 70 in June 1999 to a 
low of 25 the following month.  The subsequent GAF scores 
were distributed evenly along that continuum.  In conjunction 
with the reported symptoms and social and occupational 
impairment, and the objective manifestations of 
symptomatology and impairment elicited during treatment and 
VA examinations, the wide range of GAF scores reflect that 
the Veteran's PTSD symptomatology more nearly approximated 
the criteria for a 50 percent rating for the increased rating 
period from March 12, 1999 (during the one year prior to 
receipt of increased rating claim in September 1999) through 
May 26, 2005.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for an earlier 
effective date of March 12, 1999, for a 50 percent rating for 
PTSD, have been met.  

In arriving at this decision, the Board has considered the 
possibility of a still earlier effective date than March 12, 
1999; however, there is no evidence of any unadjudicated 
claim, formal or informal, prior to March 12, 1999, to which 
an earlier effective date could attach.  Moreover, there is 
no evidence, dated prior to March 12, 1999, substantiates the 
claim for a 50 percent rating for PTSD.  Even with the 
resolution of reasonable doubt in the Veteran's favor, the 
earliest effective date that the evidence shows that 
entitlement to a 50 percent rating arose was March 12, 1999.  
The Board notes that the effective date of March 12, 1999 for 
the assignment of a 50 percent rating for PTSD is even 
earlier than the June 30, 2000 effective date requested by 
the Veteran's representative, and earlier than the September 
22, 2004 effective date requested by the Veteran.  Thus, 
there is simply no legal basis for an effective date earlier 
than March 12, 1999 for a rating of 50 percent for PTSD.  
38 C.F.R. § 3.400.  


ORDER

An earlier effective date of March 12, 1999, for the 
assignment of an increased rating of 50 percent for PTSD, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


